DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, “centre” should read “center”, especially as it is spelled that way in the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data restore plan repository configured to” and “a disaster recovery preparation engine configured to” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill (U.S. Patent Application Publication No. 2005/0262385) in view of Antony (U.S. Patent No. 9,465,710).
 Regarding claims 1 and 16, McNeill discloses a computer-implemented method for recommending a disaster recovery region of a public cloud service provider, the method comprising:
accessing a data storage platform (array subsystem 100, [0016, 0017], fig. 1); and
monitoring a plurality of parameters indicative of a requirement of data restore and/or recovery for the data storage platform, wherein the requirement corresponds to an occurrence of a disaster event (many consumer product ("off the shelf") disks can perform a Predictive Failure Analysis (PFA, well known in the art) of collected error information of disk operation and in particular, are SMART capable. SMART capable or PFA enabled drives monitor specific operating characteristics that may precede a disk failure and provide a better fail indicator than the controller 114 normally collects. SMART drives may take periodic internal measurements, for example, of various magnetic parameters of the drive head and disk, head fly height on all data surfaces, channel noise, signal coherence, signal amplitude, writing parameters, etc. Further, SMART capable or PFA-enabled drives may analyze drive parameter history to detect data exceeding thresholds that indicate impending device failure, [0018]).
McNeill does not expressly disclose triggering backup of data stored in the data storage platform based upon the plurality of parameters to create a restore package; and

but does, however, disclose triggering backup of data stored in the data storage platform based upon the plurality of parameters (when one of the drives gives an indication of an impending failure, a disk image of the failing disk is built on an available spare disk, [0012]).
Antony teaches that it was known in the art disclose to trigger backup of data stored in the data storage platform based upon the plurality of parameters to create a restore package (step 308 one or more of the systems described herein may prepare a restore package configured to restore at least a portion of data implicated by the predicted scope of the potential data failure, col. 10, ln. 58-61, prepare a restore package configured to restore at least a portion of data implicated by the predicted scope of the potential data failure, col. 2, ln. 66 – col. 3, ln. 3); and
initiate the data restore and/or data recovery operation for the data storage platform using the restore package in response to the occurrence of the disaster event (prior to detecting a request to initiate a restore operation in connection with the potential data failure, col. 3, ln. 1-3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the system of McNeill by including the data recovery as taught by Antony.
One of ordinary skill would have been motivated to make the combination, in order to reduce the amount of time needed to restore computing systems (col. 1, ln. 30-31, Antony).
Regarding claims 2 and 17, McNeill discloses wherein the processor is configured to execute the computer-readable instructions to monitor the parameters corresponding to hardware issues of the platform, accessibility of the platform, environmental factors, anomalies, services failure, or combinations thereof (many consumer product ("off the shelf") disks can perform a Predictive Failure Analysis (PFA, well known in the art) of collected error information of disk operation and in particular, are SMART capable. SMART capable or PFA enabled drives monitor specific operating characteristics 
Regarding claim 9, McNeill discloses wherein the processor is further configured to execute the computer-readable instructions to initiate the data restore and/or data recovery operation using a cloud platform, a server, a network storage device, an alternate data center, or combinations thereof (array subsystem 100, [0016, 0017], fig. 1).
Regarding claim 20, Antony discloses proactively creating the restore package to enhance the efficiency of data restore operation for the data storage platform in response to occurrence of the disaster event (step 308 one or more of the systems described herein may prepare a restore package configured to restore at least a portion of data implicated by the predicted scope of the potential data failure, col. 10, ln. 58-61, prepare a restore package configured to restore at least a portion of data implicated by the predicted scope of the potential data failure, col. 2, ln. 66 – col. 3, ln. 3).

Allowable Subject Matter
Claims 10-15 are allowed.
Claims 3-8, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art was not found that explicitly teaches or fairly suggests “a data restore plan repository configured to store a plurality of data restore action plans” in combination with “a disaster recovery 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113